Smith, C. J.,
(after stating the case.) The exceptions are intende 1 to comprehend all the instructions which, when requested, the Court declined to give, and such as were given outside of them without a specification of the errors they are supposed to contain.
In our opinion the charge was quite as favorable to the defendant as its counsel could reasonably require, and in some particulars more so. But as the plaintiff, having secured a verdict, does not complain, we shall not review them.
The principal contention, and to this central inquiry the -various matters in controversy all tend, is as to the scope and effect of the contract for the excursion beyond .the defendant’s own line, and its liability for the consequences of negligence upon another connectiug line.
While it is true that an arrangement entered into among roads, which by their union form a route between distant termini to facilitate transportation, each acting as forwarding agent for the others at their points of connection, does not, of itself, and especially when the common liability is disclaimed in the freight bill or passenger ticket, render each liable for the default of the other, as is held in Phifer v. Railroad, 89 N. C., 314; Weinberg v. Railroad, 91 N. C., 31; Knott v. Railroad, 98 N. C., 73; it is not less well settled that where there is a special contract to transport to a point beyond the contracting company’s line, the companies, whose services are required in the execution of the contract, become an agency, severally, of the first in fulfilling its terms and giving it effect.
In a note to the case of Queenby v. Vanderbilt, quoted from 17 N. Y., 306, in Thompson, Carriers of Passengers, at page 423, in which it is decided that one of several connecting *247lines may bind itself for a safe transportation over the other lines, and whether such is the contract must be determined upon the evidence, the author adverting to repugnant rulings in different Courts, saj^s: “The weight of authority is that if a carrier undertakes to carry a passenger and his baggage to a certain destination, he is responsible for his safety and that of his baggage as carrier throughout the whole distance, whether the franchise and means of conveyance, where the injury or loss occurs, be owned or controlled by him or some other carrier,” and a very large number of cases are referred to as so ruling. This liability is the legal result of a special contract to convey between two designated points, and to provide adequate means of conveyance over the route between them, and such, in our opinion, is very clearly the contract in the present case, and so it seems to have been understood between the parties.
A single charge is made for the whole trip, and the train is to pass over both roads in reaching the agreed terminus— the defined conditions attached to the entire route — a separate arrangement is made between the two companies for the carriage bj" the Warrenton company, over its short line, and a price stipulated to be paid by the other for this necessary service. Besides these evidences of the common understanding of the contract, its terms are direct and specific themselves, and as the defendant agreed to run the train to Warrenton, necessarily it must make some arrangement with the other line in order to fulfill it.
The defendant’s liability, therefore, commensurate with their agreement, covers the entire transportation, and the Warrenton company and its agents become pro hac vice the defendant’s agents in consummating it.
It was, therefore, entirely proper to charge in the complaint the disaster, as proceeding from the defendant’s negligence, the negligence of the employees being in law the negligence of the employer.
*248So, too, the common law imposes upon a common carrier conveying passengers under a special contract, which admits to the coaches such as may pay, an obligation to carry safely and to use proper care and vigilance in the management of the train.
We find no error, and must affirm the judgment.
Affirmed.